Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MARCH TRAFFIC DALLAS, TEXAS – April 7, 2010 Southwest Airlines Co. (LUV) announced today that the Company flew 6.7 billion revenue passenger miles (RPMs) in March 2010, an increase of 0.4 percent from the RPMs flown in March 2009.Available seat miles (ASMs) decreased 4.2 percent to 8.2 billion from the March 2009 level of 8.6 billion.The load factor for the month was 81.0 percent, compared to 77.3 percent for the same period last year.For March 2010, passenger revenue per ASM is estimated to have increased in the 22 percent range as compared to March 2009. For the first quarter 2010, Southwest flew 17.2 billion RPMs, compared to 16.9 billion RPMs flown for the same period in 2009, an increase of 1.6 percent.Available seat miles decreased 6.4 percent to 22.6 billion from the first quarter 2009 level of 24.2billion.The first quarter 2010 load factor was 75.9 percent, compared to 69.9 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS MARCH 2010 2009 CHANGE Revenue passengers carried 7,704,256 7,674,577 0.4 % Enplaned passengers 9,155,156 8,988,386 1.9 % Revenue passenger miles (000) 6,676,372 6,651,832 0.4 % Available seat miles (000) 8,245,430 8,607,741 (4.2)% Load factor 81.0% 77.3% 3.7 pts. Average length of haul 867 867 - Trips flown 94,768 98,520 (3.8)% YEAR-TO-DATE 2010 2009 CHANGE Revenue passengers carried 19,978,518 19,759,690 1.1 % Enplaned passengers 23,694,464 23,049,990 2.8 % Revenue passenger miles (000) 17,161,713 16,891,629 1.6 % Available seat miles (000) 22,619,460 24,171,675 (6.4)% Load factor 75.9% 69.9% 6.0 pts. Average length of haul 859 855 0.5 % Trips flown 261,892 279,135 (6.2)% ***
